Citation Nr: 1536045	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  13-04 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to December 12, 2013, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD) with secondary depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1979 to November 1991 with additional service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for PTSD with secondary depression and assigned an initial 30 percent rating, effective July 9, 2010.  In a December 2013 rating decision, the RO granted a 50 percent rating for PTSD, effective December 12, 2013.  Accordingly, the Board has characterized the issue as shown on the title page to reflect the award of an increased rating during the appeal period. See AB v. Brown, 6 Vet. App. 35, 39 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of the hearing is associated with the record.  In July 2015, he submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

For the entire period of time since the award of service connection on July 9, 2010, the Veteran's PTSD with secondary depression manifests as occupational and social impairment with reduced reliability and productivity due to symptoms such as: nightmares; intrusive thoughts; sleep disturbance; controlled irritability; anxiety and panic attacks more than once a week; oversight at work on complex tasks; and difficulty in establishing and maintaining effective social relationships outside of work and family situations, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but not higher, effective from the July 9, 2010, date of service connection, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, an October 2010 letter, sent prior to the December 2010 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Thereafter, the October 2010 rating decision granted service connection for PTSD with secondary depression and assigned an initial 30 percent rating, effective July 9, 2010.  The Veteran subsequently appealed with respect to the propriety of the initially assigned rating from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for PTSD with secondary depression was granted and an initial rating assigned in the December 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment records as well as post-service private and VA records.  Although a VA clinician noted that the Veteran was considering therapy at a VA Vet Center, he did not report, and the record does not show, that he actually received this therapy.   Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional evidence is necessary for a fair adjudication of the claim that has not been requested or obtained.   
 
The Veteran was afforded VA examinations in October 2010 and December 2013 in conjunction with the claim on appeal.  During the Board hearing, the Veteran contended that the RO considered only one feature of the October 2010 examiner's report.  However, neither the Veteran nor his representative alleged that the examination itself was inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD with secondary depression as they include an interview with the Veteran, a review of the record, and a full mental status examination, addressing the relevant rating criteria.  Therefore, such examination reports provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, while the Veteran indicated that he experienced an increase in anxiety in the last year or so at his June 2015 Board hearing, he did not allege that such symptomatology resulted in an increase in his social and occupational impairment.  Furthermore, there is additional medical evidence, including VA treatment records, that adequately addresses the level of impairment of his PTSD with secondary depression since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Moreover, in June 2015, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2015 hearing, the undersigned noted the issue on appeal and information was obtained regarding the Veteran's contentions.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claim for a higher initial rating for PTSD, to include the nature, frequency, and severity of the Veteran's symptoms and the impact of such on his occupational and social impairment.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the hearing discussion did not reveal any outstanding, relevant evidence that had not yet been obtained.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran served as a U.S. Army supply specialist with duty in Southwest Asia in 1990-91.  He contented in a November 2011 notice of disagreement, an October 2012 statement, and in testimony during the Board hearing that his PTSD is more severe than is contemplated by the assigned ratings.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.
  
The Veteran's service-connected PTSD with secondary depression is evaluated under the criteria of DC 9411.  See 38 C.F.R. § 4.130.  

VA regulations formerly required evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126 (2015).  Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  See 79 Fed. Reg. 45093 (August 4, 2014).  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, as this appeal was certified to the Board in April 2014, the revised regulations do not  apply.  In this regard, the Secretary has specifically indicated that all diagnoses completed under the DSM-IV may still be applied for any claims pending before the Board.  Id. Nevertheless, as VA and private mental health care providers have employed DSM-5 since its publication in May 2013, the Board will consider both DSM-IV and DSM-5 diagnoses provided in the Veteran's record in reaching a decision regarding his claim for higher initial ratings for PTSD with secondary depression.   

The General Rating Formula for Mental Disorders (including PTSD) provides for a  30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)(4th ed. 1994); 38 C.F.R. § 4.125.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Id.; see also Carpenter v. Brown, 8 Vet.App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV at 47.  
  
When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign a disability rating based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2015).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Service personnel records show that the Veteran served at a port facility in Saudi Arabia from 1990-91 during Operation Desert Shield/Desert Storm.  He credibly reported that he was present during a missile attack on a barracks that resulted in death and injury to many fellow service members.  He reported that he provided first responder assistance to those injured in the attack and that he was in fear of other missile attacks during this time.  Service treatment records including examinations performed during National Guard service in 1994 and 1996 are silent for any mental health symptoms, diagnoses, or treatment. 

In November 1998, the Veteran's private physician noted that the Veteran reported increased depression following the death of his father and had experienced depressive episodes in the past.  The Veteran reported poor sleep, social withdrawal, loss of appetite, and loss of interest in activities after work.  The physician diagnosed major depressive episode.   In March 2000, the physician noted the Veteran's report that he and his family were dealing with the death of a step son in an automobile accident.  The claims file contains the Veteran's certificate of completion of an anger management training class dated in March 2005.  

In March 2010, the Veteran sought treatment at a VA emergency room for persistent intrusive thoughts and nightmares of the missile attack in 1991.  He also reported poor sleep of about four to five hours per night for many years and low energy, irritability, and withdrawal from social situations for the past nine months.  The Veteran reported living with a fiancé and their four children and working in a warehouse.  The Veteran reported that his work was going well, but the fiancé reported that he had been irritable and withdrawn lately.  A social worker noted that the Veteran wanted service connection for a singular diagnosis of PTSD and VA treatment services.  

In April 2010, the Veteran underwent an initial mental health evaluation by a VA social worker.  He reported working full time for the past five years in a warehouse, a job obtained through VA employment services.  He reported that he had been married and divorced with children living in another state but that he currently had a stable domestic relationship with a fiancé and her children.  He also reported good, ongoing relationships with siblings living in another state but that he avoided social situations with his co-workers and preferred to work and be by himself.  His main complaint was sleep difficulties, nightmares, and frequent intrusive memories of the traumatic events in service.  He also reported depressed mood and diminished appetite.  The social worker noted normal speech, thought processes, judgment, and insight without delusions, hallucinations, or risk of harm to himself or others. The social worker diagnosed anxiety disorder, possible sub-clinical depressive disorder, and mild but chronic PTSD.  He assigned a GAF score of 68.  The Veteran participated in PTSD cognitive behavioral coping skills group therapy, led by this social worker, through July 2010.  

In May 2010, a VA staff psychiatrist performed an initial evaluation for the purposes of medication management.  The physician noted the Veteran's report of the traumatic events and symptoms of poor sleep, nightmares, intrusive memories, hypervigilance, irritability, depressed mood, and difficulty with concentration.  He reported having a close family, for which he was overprotective, and one or two friends but with little engagement with them.  The Veteran's lack of anger control did not lead to violent confrontations, and he did not experience suicidal ideations, delusions, or hallucinations.  The Veteran continued to work full time.   The psychiatrist noted that the disorder did not reach the level of a clear diagnosis of PTSD or depression.  He diagnosed anxiety disorder, assigned a GAF score of 55, and prescribed medication for anxiety, mood, and sleep.   In follow-up encounters in July and September 2010, the psychiatrist noted stable symptoms and sleep improvement with medication but intolerance of the anti-anxiety and mood medication which the Veteran ceased to use.  

The RO received the Veteran's claim for service connection for PTSD on July 9, 2010. 

In October 2010, the Veteran underwent a VA examination.  At such time, a VA psychologist noted a review of the claims file and accurately summarized the military history, traumatic events, and post-service VA mental health treatment since March 2010.  The psychiatrist noted no deficiencies in personal hygiene, orientation, thought processes, or communications and considered the Veteran to be a good historian.  There were no delusions, hallucinations, or suicidal ideations.  The Veteran was mildly anxious and moderately depressed with no overall change in recent or remote memories.  The Veteran reported a fair relationship with supervisors and coworkers but preferred to work by himself.  He reported decreased anxiety but enjoyed an improved relationship with his fiancé who also preferred more isolated activities.  The psychiatrist diagnosed mild to moderate PTSD and comorbid mild to moderate depressive disorder.  The psychologist found that the overall impact of the Veteran's present psychological stress imposed occasional decrease in efficiency primarily in social interactions and occasional decrease in occupational responsibilities secondary to his tendency to isolate and preference to work by himself.  He assigned a GAF score of 65-68.  

From October 2010 to September 2012, the Veteran received medication monitoring and brief treatment sessions from his attending VA psychiatrist at intervals of four to six months.  He started, but did not complete, participation in a sleep management therapy group.  The psychiatrist noted the Veteran's reports of interrupted sleep with nightmares up to two or three times per week.  He continued to work, but felt stress from pressure by coworkers to join off-work activities.  He remained socially isolated and irritable.  In general, the psychiatrist noted mild to moderate symptoms that were stable with some variations coincident with medication compliance.  Although the Veteran reported compliance, the psychiatrist noted extended periods of time when the medications were not refilled.  The Veteran reported his observation of only a modest benefit from the medication.  When assigned, GAF scores were 52 to 55.  The psychiatrist referred the Veteran to a Vet Center therapy group, but there is no evidence that he participated in any individual or group sessions at a Vet Center because of scheduling difficulties with his work.  However, in June 2012, his attending psychiatrist noted that the Veteran was receiving therapy from a community provider.  

In this regard, in a letter received by the RO in October 2012, a private therapist noted that she had worked with the Veteran for several months.  She observed essentially the same symptoms as reported by the attending VA psychiatrist.  The therapist noted that the Veteran had a strong, supportive, protective relationship with his family but was socially isolated from others including his coworkers.  The Veteran was more easily overwhelmed and not motivated to engage in social situations beyond his immediate family, but did attend school and sports events that involved his daughters.  The Veteran had excellent coping skills that masked his inner turmoil and intrusive memories, and his nightmares impaired sleep.   He displayed "a keen mind and a strong sense of fairness and justice" and had the ability to grow into a role as advocate and counselor of others with PTSD. 

In an October 2012 letter, the Veteran noted that his outlook on life changed after his service in Southwest Asia with the onset of depression and social isolation and limitations on the pursuit of his career.  He noted that the medications to reduce nightmares also caused more sedation and that VA therapy services did not meet his needs.  In letters in August 2011 and June 2015, the Veteran's fiancé also noted that the Veteran struggled to perform day to day functions to support his family and to seek a better job because of depression, nightmares, and social withdrawal.       

The Veteran continued to receive medication management from his attending VA psychiatrist from January 2013 to March 2014, the most recent record of care in the file.  The Veteran reported tension and stress at work and irritability but that he remained in complete control of aggression.  Nightmares continued at about two per week with poor sleep.  The Veteran reported that he used the prescribed medication although the psychiatrist noted that they had not been refilled in over a year.  The Veteran stopped therapy in the community for financial reasons.  The psychiatrist noted no changes in the nature, severity, or frequency of the symptoms and noted that the Veteran was "fairly functional" with some mild depressive symptoms.  On one occasion, he assigned a GAF score of 55. 

In December 2013, the Veteran underwent a second VA examination.  At such time, a VA contract psychologist noted a review of the claims file including recognition of traumatic events in service, and continued the diagnoses of PTSD and depression, noting that the two disorders contributed equally to the Veteran's level of social and occupational impairment.  The Veteran's symptoms included nightmares, poor sleep, intrusive thoughts, hypervigilance, avoidance of stimuli, irritability, decreased interest in activities, isolation and withdrawal from others, and depressed mood.  The Veteran also reported panic attacks that occurred weekly or less often.  The Veteran reported that he continued to work full time but inconsistently reported that he had no current domestic relationship.  The psychologist assigned a GAF score of 55 and indicated that the occupational and social impairment caused deficiencies in most areas such as work and family relations, judgment, thinking, and mood.  

During the June 2015 Board hearing, the Veteran contended that his initial rating was assigned based only on a GAF score that was not representative of his panic attacks, flashbacks, memory loss, forgetfulness, and inability to perform complex tasks.  He reported that he had worked full time at the warehouse after his 90 day probationary period and that his employer provided accommodations for his disability by having someone check his work on high value tasks.  He reported an ongoing relationship with his fiancé and family but that he had little or no interaction with others after work.  He reported that he was irritable but was able to control his feelings by remaining isolated.  He also reported panic attacks once or twice per week but that he was concerned that medication for anxiety combined with medication for hypertension would excessively depress his blood pressure.  He also limited the use of sleep medication to about three times per week.  Finally, the Veteran indicated that he experienced an increase in anxiety in the last year or so.  In a July 2015 letter, his fiancé reported that she assisted the Veteran with his daily hygiene but specifically mentioned only that she cut his hair.     

The Board finds that an initial rating of 50 percent, but not higher, is warranted for the entire period of time since the effective date of service connection in July 2010.  Specifically, during such time period, the Veteran's PTSD with secondary depression is best evaluated as imposing occupational and social impairment with reduced reliability and productivity with symptoms such as flattened affect; nightmares intrusive thoughts, panic attacks more than once a week; disturbances of motivation and mood; difficulty in establishing and maintaining social relationships outside work and family situations.  In this regard, the Board finds that the nature, frequency, and severity of the symptoms of his disorders and their occupational and social impairment have been relatively stable for the entire period of the appeal.  

The Board notes that the Veteran and his fiancé are competent and credible to report the nature and frequency of his poor sleep, nightmares, and intrusive thoughts of the traumatic experiences in service.  The reports of depressed mood, lack of interest and motivation for non-work activities, and social isolation outside work and the home are also credible because they were expressed consistently and were accepted by the private and VA attending clinicians and by the two VA examiners.  The Board also acknowledges the Veteran's testimony regarding panic attacks and memory deficits with the need for accommodations at work even though they were not mentioned in most clinical reports.  Lay and medical statements consistently demonstrate that the Veteran worked hard to control his symptoms so as to continue to work and provide for his family and not overuse medication.  

Regarding occupational impairment, the Veteran has been able to work full-time, albeit with accommodations in the form of supervisory review of important tasks.  The Veteran credibly reported that he preferred to work alone but is able to associate with coworkers on site when required by his job duties.  He has not reported attendance or disciplinary problems or lost significant work time because of the disabilities.  His irritability has not progressed to confrontations or violence.   Notably, he reported difficulty with memory and task completion during his hearing, but all clinicians are silent for any memory deficits and observed normal thought process and communications skills.  The Veteran monitored and restricted the use of medication so as not to impair his daytime function.  There is no indication that he is unable to drive an automobile or use warehouse materials handling or administrative equipment.  He has been found capable of managing financial affairs.  Although GAF scores in the mid 60's were assigned when the Veteran first sought treatment in 2010, the great majority of scores throughout the period of the appeal were in the low to mid 50s, consistent with qualitative assessments by his attending physician of mild to moderate symptoms.  This level of employment capacity is best described as reduced reliability and productivity.  

Regarding social impairment, the Board acknowledges that he avoids interactions with other than his family members outside of work.  Nevertheless, he maintains strong supportive family relations and participates in activities outside the home with his young daughters.  Although he chooses to avoid social contact with neighbors and co-workers, there is no lay or medical evidence that he is unable to leave the home for shopping or attendance at events with his children and other parents.  

However, the Board finds that a higher initial rating is not warranted.  Although there are work, social, and mood deficits, the Veteran is able to work full time and maintain family relationships.  He does not experience dysfunction because of near continuous panic attacks, deficits in judgment, thought processes, hygiene, communications, or orientation.  He does not experience suicidal ideations, delusions, or hallucinations associated with the level of impairment for a higher rating.  He is able to control his irritability and, with difficulty, adapt to stressful situations at work.  His memory and concentration shortcomings warranted oversight at work but not to the extent that he forgot family names or got lost outside the home.  In this regard, the Board has considered all of the Veteran's psychiatric symptomatology, to include the frequency, severity, and duration of such symptoms, but finds that such do not more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  Furthermore, his assigned GAF scores during the appeal period reflect moderate symptoms and are consistent with no more than a 50 percent rating.  Therefore, an initial rating in excess of 50 percent for PTSD with secondary depression is not warranted.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD with secondary depression.  See Fenderson, supra.  However, the Board find that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted.  

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran is only service-connected for PTSD.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD with secondary depression that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, such rating criteria is based on the impact that such symptomatology has on the Veteran's social and occupational functioning and, as such, contemplates all psychiatric symptomatology and the impact on his daily life and employment.   

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his service-connected PTSD with secondary depression renders him unemployable.  In this regard, as previously discussed, the record reflects that the Veteran has been and is currently employed full time in a substantially gainful occupation in warehouse materials processing.  Moreover, as discussed previously, the evidence does not show that the Veteran's PTSD with secondary depression results in total occupational impairment.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

In sum, the Board finds that, resolving all doubt in favor of the Veteran, the preponderance of the evidence is that an initial rating of 50 percent, but not higher, PTSD with secondary depression is warranted for the entire appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

As of July 9, 2010, an initial rating of 50 percent, but no higher, for PTSD with secondary depression is granted, subject to the laws and regulations governing payment of monetary benefits.   



____________________________________________
A JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


